Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 05/24/2019 in which Claims 1-42 are presented for examination.
Drawings
The applicant’s drawings submitted on 05/24/2019 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 states “each computer a PRNG module"; is vague and indefinite because it is unclear as to what “PRNG” intends for. 
Thereby rendering the scope of the claim(s) unascertainable.  See MPEP 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 15, 17-19, 21-25, 29, 31-33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Inglett (U.S. Patent Application Publication 20100306296 A1) in view of Ferguson (U.S. 20120179735 A1).
As to claim 1, Inglett teaches a computer system comprised of at least two computers operatively connected over a data network, for operating a computer simulation, said system comprising (Inglett Fig. 3, Pa. [0023]) [The examples herein are described with respect to the Blue Gene/L massively parallel computer developed by International Business Machines Corporation (IBM), note: Blue Gene/L has been used for nuclear simulations]: a module adapted by logic to receive a root seed value (Inglett Fig. 6, Pa. [0016]) [a software agent to request and receive a “random number” (read root seed value) generated from the entropy pool]; at least one module adapted by logic to operate as an at least one agent process (Inglett Fig. 6, Pa. [0039]) [FIG. 6 shows one implementation for a software agent to request and process a random number], said agent process comprised of a corresponding agent identifier data value (Inglett Fig. 3, Pa. [0039]) [We assume for the specific example in FIG. 3 the compute node 110C includes a software agent 310. A software agent as used in the disclosure and claims herein is any software that needs a random number for any reason. When the software agent 310 needs a random number, it requests a random number from the random number generation mechanism 146A in Compute Node 110A, preferably via a suitable message over one or more of the networks connecting compute node 110C to compute node 110A, note:” identifier data value” has been viewed as a random number associated with the software agent]; 
It is noted that Inglett does not appear explicitly disclose at least one module adapted by logic to operate as a mixing function, that uses the corresponding agent identifiers and the received root seed value as input to generate a state value; and at least one module adapted by logic to use the generated state values to generate pseudo- random numbers corresponding to the at least one agent.  
However, Ferguson discloses at least one module adapted by logic to operate as a mixing function (Ferguson Pa. [0015]) [the entropy data is combined or mixed in the entropy pool utilizing an on-going partial hash computation and/or other cryptographic techniques and algorithms, note: the specification of the current application states that “mixing function is a hash function”], that uses the corresponding agent identifiers and the received root seed value as input to generate a Ferguson Pa. [0019]) [Each processor PRNG maintains a PRNG entropy state 120 when the processor PRNGs are seeded from the root PRNG 108…Every time that a second-layer, processor PRNG is called, the stored seed version can be checked against the seed version identifier 112]; and at least one module adapted by logic to use the generated state values to generate pseudo- random numbers corresponding to the at least one agent (Ferguson Pa. [0040]) [a random number is generated from a PRNG entropy state of a PRNG when the PRNG is invoked to generate the random number. For example, any of the described PRNGs generate a random number 228 from a respective PRNG entropy state when the PRNG is invoked to generate the random number] [0030] [When an application requests a random number, the application determines whether the per-application, per-CPU PRNG entropy state needs to be reseeded, such as by comparing the seed version 244 of the PRNG entropy state 242 to the seed version identifier 240. If the PRNG entropy state is the latest reseed version, the application uses the PRNG entropy state to generate the random number]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ferguson to the technic of random number generation system of Inglett would have yield predictable results and resulted in an improved system, namely, a system that would combine entropy data, which is collected from entropy sources based on event data (Ferguson Pa. [0003])

As to claim 3, the combination of Inglett and Ferguson teaches further comprising: In each computer a PRNG module that uses the generated intermediate level state value to create a sequence of pseudo-random numbers (Ferguson Pa. [0040]) [a random number is generated from a PRNG entropy state of a PRNG when the PRNG is invoked to generate the random number. For example, any of the described PRNGs generate a random number 228 from a respective PRNG entropy state when the PRNG is invoked to generate the random number]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ferguson to the technic of random number generation system of Inglett would have yield predictable results and resulted in an improved system, namely, a system that would combine entropy data, which is collected from entropy sources based on event data (Ferguson Pa. [0003])

As to claims 4-5, the combination of Inglett and Ferguson teaches where the mixing function is a Boolean logic function; where the mixing function is an arithmetic function (Ferguson Pa. [0017]) [the entropy pools can be implemented as objects that are instantiated as data structures to maintain the entropy data, and with functions to combine the entropy data in an entropy pool, note: “Boolean logic function” and “arithmetic function” are well known in the art]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ferguson to the technic of random number generation system of Inglett would have  (Ferguson Pa. [0003])

As to claims 6 and 8-11, the combination of Inglett and Ferguson teaches where the mixing function is a hash function; where the hash function is cryptographic; where the hash function is MD5; where the hash function is one of SHA-1, SHA-2 or SHA-3; where the hash function is truncated to optimize execution speed on the computer system (Ferguson Pa. [0015]) [the entropy data is combined or mixed in the entropy pool utilizing an on-going partial hash computation and/or other cryptographic techniques and algorithms]
  Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ferguson to the technic of random number generation system of Inglett would have yield predictable results and resulted in an improved system, namely, a system that would combine entropy data, which is collected from entropy sources based on event data (Ferguson Pa. [0003])

As to claim 15, claim 15 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 17, claim 17 recites the claimed that contain respectively similar 

As to claims 18-19, claims 18-19 recite the claimed that contain respectively similar limitations as claims 4-5, therefore; they are rejected under the same rationale.

As to claims 21 and 22, claims 21 and 22 recite the claimed that contain respectively similar limitations as claims 6 and 8, therefore; they are rejected under the same rationale.

As to claims 23-25, claims 23-25 recite the claimed that contain respectively similar limitations as claims 9-11, therefore; they are rejected under the same rationale.

As to claim 29, claim 29 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 31, claim 31 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claims 32-33, claims 32-33 recite the claimed that contain respectively similar limitations as claims 4-5, therefore; they are rejected under the same rationale.

As to claims 35 and 36, claims 35 and 36 recite the claimed that contain respectively similar limitations as claims 6 and 8, therefore; they are rejected under the 

As to claims 37-39, claims 37-39 recite the claimed that contain respectively similar limitations as claims 9-11, therefore; they are rejected under the same rationale.

Claims 12-14, 26-28 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Inglett (U.S. Patent Application Publication 20100306296 A1) in view of Ferguson (U.S. 20120179735 A1); in further view Kanza US 20200014529 A1.
As to claim 12, the combination of Inglett and Ferguson does not appear explicitly disclose where the hash function is truncated to one of 256 bits of state or 512 bits of state. 
However, Kanza discloses where the hash function is truncated to one of 256 bits of state or 512 bits of state (Kanza Pa. [0066]) [Note that for a hash function h whose digest has a size of 256 bits, even if the remainder of the division 2.sup.256/m is non-zero, the difference between]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Kanza to the technic of random number generation system of Inglett and Ferguson would have yield predictable results and resulted in an improved system, namely, a system that would receive the initiation message, the localized corroborator system can generate and send a random session identifier to the user device (Kanza Pa. [0007])

As to claims 26 and 40, claims 26 and 40 recite the claimed that contain respectively similar limitations as claim 12, therefore; they are rejected under the same rationale.

As to claim 13, the combination of Inglett, Ferguson and Kanza discloses where the mixing function is chained into blocks (Kanza Pa. [0041]) [Each sub-blockchain can be managed independently, so blocks of different sub-blockchains can be created and added to the appropriate sub-blockchain in parallel]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Kanza to the technic of random number generation system of Inglett and Ferguson would have yield predictable results and resulted in an improved system, namely, a system that would receive the initiation message, the localized corroborator system can generate and send a random session identifier to the user device (Kanza Pa. [0007])
  
As to claims 27 and 41, claims 27 and 41 recite the claimed that contain respectively similar limitations as claim 13, therefore; they are rejected under the same rationale.

As to claim 14, the combination of Inglett, Ferguson and Kanza discloses where the chaining into blocks occurs at the bottom nodes of the hierarchy (Kanza Pa. [0066]) [Let B be the last block in the blockchain, so far, and h(B) the hash of B. The selected location is the center of the cell number h(B) mod m (i.e., c.sub.h(B) mod m of G. This yields a cell whose coordinates cannot be computed without knowing B.]
  Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Kanza to the technic of random number generation system of Inglett and Ferguson would have yield predictable results and resulted in an improved system, namely, a system that would receive the initiation message, the localized corroborator system can generate and send a random session identifier to the user device (Kanza Pa. [0007])
  
As to claims 28 and 42, claims 28 and 42 recite the claimed that contain respectively similar limitations as claim 14, therefore; they are rejected under the same rationale.
Allowable Subject Matter
Claims 2, 16, 30; 7, 20, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Raisons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
at least one module adapted by logic to operate as an at least one corresponding intermediate node comprised of an identifier value, with a corresponding level that receives a state value from a node with a corresponding level above the intermediate node, said intermediate node adapted by logic to use a mixing function that takes the intermediate node identifier value and the received state value to generate a state value corresponding to the intermediate level”, as claimed in claim 2; in conjunction with remaining claims provisions.
Claims 16 and 30 are allowable over the prior art made of record, because they are recited the claimed that contain similar limitations as claim 2.  
.  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491